1    THOMAS A. ERICSSON, ESQ.
     Nevada Bar No. 4982
2    Oronoz & Ericsson, LLC
     1050 Indigo Drive, Suite 120
3    Las Vegas, Nevada 89145
     Telephone: (702) 878-2889
4    Facsimile: (702) 522-1542
     tom@oronozlawyers.com
5    Attorney for Javier Lugo Leyva
6
                                   UNITED STATES DISTRICT COURT
7
                                       DISTRICT OF NEVADA
8

9
                                                           CASE NO.:      2:18-cr-400-JAD-EJY-2
      UNITED STATES OF AMERICA,
10
                      Plaintiff,                           STIPULATION TO CONTINUE
11                                                         SENTENCING
      vs.
12                                                         (SECOND REQUEST)
      JAVIER LUGO LEYVA, aka JOSE JULIAN
13    CORDOVA OBRADOR, aka PEDRO
      CASTRO-MEDINA,
14
                      Defendant.
15

16          IT IS HEREBY STIPULATED AND AGREED, by Defendant Javier Lugo Leyva, by
17   and through his attorney, Thomas A. Ericsson, Esq., and the United States of America, by and
18   through Nicholas A. Trutanich, United States Attorney, and Kevin Schiff, Assistant United
19   States Attorney, that the sentencing hearing currently scheduled for February 24, 2020, at the
20   hour of 1:30 p.m., be vacated and continued for at least two weeks to a date and time that is
21   convenient to this Honorable Court. Defense Counsel requests that the Court not schedule the
22   sentencing on Friday, March 13, 2020, as Defense Counsel will be unavailable on that date.
23          The request for a continuance is based upon the following:
24
        1. Defense Counsel is working on mitigation issues that must be finalized before
25         sentencing.

26      2. Counsel for Mr. Leyva has spoken with AUSA Kevin Schiff, and the Government
           agrees to the continuance.
27

28

                                                  Page 1
        3. The additional time requested by this Stipulation to Continue Sentencing is reasonable
1          pursuant to Fed.R.Crim.P. Rule 32(b)(2), which states that the “court may, for good
2          cause, change any time limits prescribed in this rule.”

3       4. The additional time requested herein is not sought for the purposes of undue delay.

4       5. Additionally, denial of this request for a continuance could result in a miscarriage of
           justice.
5

6    DATED: February 20, 2020
7    Respectfully submitted,
8
     /s/ Thomas A. Ericsson       .              /s/ Kevin Schiff
9    Thomas A. Ericsson, Esq.                    Kevin Schiff, Esq.
10   Oronoz & Ericsson, LLC                      Assistant United States Attorney
     1050 Indigo Dr., Suite 120                  District of Nevada
11   Las Vegas, Nevada 89145                     501 Las Vegas Blvd. South, Suite 1100
     Attorney for Defendant Leyva                Las Vegas, Nevada, 89101
12                                               Attorney for the United States of America
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                Page 2
1
                                   UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4
      UNITED STATES OF AMERICA,                            CASE NO.:      2:18-cr-400-JAD-EJY-2
5
                      Plaintiff,
6                                                          FINDINGS OF FACT, CONCLUSIONS
      vs.                                                  OF LAW, AND ORDER
7
      JAVIER LUGO LEYVA, aka JOSE JULIAN
8     CORDOVA OBRADOR, aka PEDRO
      CASTRO-MEDINA,
9
                      Defendant.
10

11
                                         FINDINGS OF FACT
12
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
13
     Court finds:
14

15      1. Defense Counsel is working on mitigation issues that must be finalized before
           sentencing.
16

17      2. Counsel for Mr. Leyva has spoken with AUSA Kevin Schiff, and the Government
           agrees to the continuance.
18
        3. The additional time requested by this Stipulation to Continue Sentencing is reasonable
19         pursuant to Fed.R.Crim.P. Rule 32(b)(2), which states that the “court may, for good
           cause, change any time limits prescribed in this rule.”
20
21      4. The additional time requested herein is not sought for the purposes of undue delay.

22      5. Additionally, denial of this request for a continuance could result in a miscarriage of
           justice.
23
                                       CONCLUSIONS OF LAW
24

25          The ends of justice served by granting said continuance outweigh the best interests of

26   the public in proceeding with the sentencing hearing as scheduled, since the failure to grant

27   said continuance would be likely to result in a miscarriage of justice, would deny the defendant
28

                                                  Page 3
          Case 2:18-cr-00400-JAD-EJY Document 45 Filed 02/20/20 Page 4 of 4


     the opportunity to appear for his sentencing hearing, taking into account the exercise of due
1

2    diligence.

3                                              ORDER

4           IT IS THEREFORE ORDERED that the Sentencing date in this matter scheduled for
5    February 24, 2020, be vacated and continued to the ____16,
                                                     March   day2020,
                                                                 of _____________________,
                                                                      at the hour of 10:30 a.m.
6
     2020, at the hour of _________________.
7
           DATED
            DATEDthis
                  AND 21st day this
                        DONE   of February,
                                    _____ day2020.
                                              of _________________________, 2020.
8

9

10                                                          ________________________________
                                                            UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                 Page 4
